Citation Nr: 0905714	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  97-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
an adjustment disorder with mixed anxiety and depressed mood 
(hereinafter referred to as an "adjustment disorder") for 
the period prior to July 13, 2005.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and from July 1980 to July 1982.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 1997, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  A transcript of that 
hearing has been associated with the claims file.  

This case has been remanded by the Board for additional 
development on three occasions (December 1998, November 1999, 
December 2005).  The Board has also denied an increased 
rating during this time period on three occasions (November 
2000, March 2003, March 2007).  The veteran appealed the 
Board's November 2000 decision and in a May 2001 Order the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the matter, 
pursuant to an unopposed Motion for Remand filed by the VA 
General Counsel, averring that remand was required due to the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  

After some development, the Board again denied the claim in 
March 2003.  The veteran appealed the decision to the Court.  
After some litigation, the Court issued an Order in February 
2005 vacating the Board's decision and remanding the matter.  
The Court noted that additional VA records needed to be 
obtained.  The Court also indicated agreement with the 
appellant that that Board failed to provide an adequate 
statement of reasons and bases for its conclusion that the 
appellant is not entitled to a 50 percent rating.  
Specifically, the Board failed to address the probative value 
of the medical evidence that indicated that the appellant 
suffered from moderate to severe impairment in social and 
occupational functioning, had symptoms such as constricted 
affect, disturbances of motivation and mood, impaired insight 
and judgment and difficulty maintaining effective work and 
social relationships regarding entitlement to a 50 percent 
rating.  The Court explained that the medical evidence 
consistently showed that the appellant had a depressed and 
hopeless mood and suffered from anhedonia, that he lived 
alone for much of the rating period, and that he had 
difficulty maintaining employment, at least in part, as a 
result of his psychiatric disability.

Additional development was again undertaken and the Board 
again denied the veteran's claim, in part, in March 2007.  In 
that decision the Board did allow a 50 percent evaluation as 
of July 13, 2005.  The veteran appealed and in an August 2008 
Order the Court granted a Joint Motion for Partial Remand and 
remanded the part of the Board decision denying an initial 
rating in excess of 30 percent prior to July 13, 2005.  The 
appeal as to the remaining issue (the rating as of July 13, 
2005) was dismissed.  The Joint Motion stated that the 
parties agreed that the Board erred by failing to discuss 
favorable evidence regarding the appellant's claim for an 
increased initial rating.  Specifically, the Board failed to 
account for Global Assessment of Functioning (GAF) scores of 
50 or lower prior to July 2005, as well as evidence relevant 
to the frequency of panic attacks during that time.  It was 
also noted that although the Board stated that from July 13, 
2005 it was shown that appellant had "a need for prescribed 
medication," the medical evidence of record also showed that 
appellant had been consistently prescribed various anti-
depressants and other medication for his psychiatric 
condition prior to July 13, 2005.    

Instructions from past Court and Board remands have been 
substantially complied with and the Board sees no reason why 
it cannot issue a final decision in this matter.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Prior to July 13, 2005, adjustment disorder was primarily 
manifested by frequent panic episodes and depression, 
constricted affect, hopeless mood, anxiety, anhedonia, 
decreased sleep, agoraphobia, occasional crying episodes, and 
infrequent suicidal ideation.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood is not 
shown.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, the 
criteria for an evaluation of 50 percent, but no more, for 
adjustment disorder prior to July 13, 2005 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.130, DC 9440 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008)) imposes obligations on 
VA in terms of its duty to notify and assist claimants.  When 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and, (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
original basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the veteran 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
adjustment disorder.  In Dingess/Hartman, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91; see also Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements).  

In this case, service connection was awarded before the 
enactment of the VCAA.  After the enactment of the VCAA the 
veteran was provided proper notice regarding his claim for a 
higher initial rating.  A letter sent to the veteran in March 
2006 informed him that to substantiate his claim he must show 
that his service connected disability had gotten worse and of 
his and VA's respective duties for obtaining evidence.  
Proper notice regarding degrees of disability and effective 
dates was also provided in that letter.  VCAA notice has been 
provided and prejudice resulting from the notice provided is 
not shown.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran and his representatives, hearing transcripts, private 
medical records, Social Security Administration records, VA 
treatment records, service personnel records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  Multiple VA 
examinations were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II. Increased Ratings

The veteran asserts that adjustment disorder was worse than 
evaluated during the time period from November 22, 1996 until 
July 13, 2005.  

Factual Background

Historically, private medical records dated from January 1992 
thru 1996 essentially reflect treatment for a variety of 
psychiatric symptoms.  Diagnoses included major depression, 
panic disorder with agoraphobia, adjustment disorder with 
depressed mood, and alcohol and benzodiazepine abuse.  A 
January 1995 private medical statement indicated that the 
veteran was diagnosed with major depression.  He was treated 
with anti-depressant medications and individual 
psychotherapy.  

The veteran was hospitalized at a VA facility from November 
13 to November 16, 1996.  The discharge diagnoses included 
malingering (disability benefits) and adjustment disorder, 
with depressed mood.  A GAF score of 75 was assigned for that 
time and the last year.  The veteran reported that his 
tinnitus caused him trouble concentrating and that he had 
experienced some difficulty working.  He reported that he was 
coming to the hospital because he wanted to get 100 percent 
service-connected disability for his depression, since this 
was caused by his tinnitus.  The report states that the 
veteran was somewhat manipulative.  He was reportedly vague 
and evasive on details of his depressive symptoms.  During 
the hospitalization, the veteran had an ENT (ear, nose, and 
throat) clinic appointment.  After he returned from that 
appointment he informed the staff that he was no longer 
depressed and wanted to go home.  He repeated that the only 
reason he came to the hospital was to get a physician to 
write a letter stating that his depression was caused by 
tinnitus.  He reportedly then became worried that going home 
would hurt his ability to get disability and then reported 
that he was depressed, even though he had stated earlier in 
the morning he was not depressed.  Notably, on mental status 
examination, the veteran denied suicidal and homicidal 
ideation, and had no delusions, flight of ideas, or 
hallucinations.  He was alert and oriented times four and had 
no abnormal motor behavior.  Hygiene was good.  Affect 
appeared depressed.  Speech was fluid and appropriate.  
Insight and judgment were good as was abstract thinking.  
Mini mental status examination was reportedly 30/30.  

Mental status assessment at a December 1996 VA mental health 
clinic visit reportedly revealed the veteran to be alert and 
oriented times four with a depressed mood with constricted 
affect.  Regarding thought content, the veteran had no 
delusional/paranoid ideation.  Thought process was linear and 
speech was rapid, nervous, and halting.  The veteran reported 
frequent crying episodes and panic episodes while driving.  
The assessment noted major depression and panic disorder.    

The veteran was afforded a VA examination in October 1997.  
At that examination, the veteran reported a loss of interest 
in everything, no motivation, and a decreased sex drive.  He 
was living with his brother and reported going out to clubs 
on the weekends to dance and to try to get some spark back in 
his life.  He tried to meet people.  At that time he was 
employed as a lead person in a manufacturing plant.  Mental 
status examination revealed him to be alert, oriented, neatly 
groomed, moderately tense, and with a moderately depressed 
affect.  There was no evidence of psychosis.  Adjustment 
disorder with depressed mood secondary to tinnitus was 
diagnosed.  The examiner noted that psychological testing 
would be helpful before final conclusions were reached.  The 
GAF score assigned was 55; explained as moderate symptoms and 
moderate difficulty in social and occupational functioning.  

The veteran was provided another VA examination in December 
1997.  At that examination he reported that he was still 
living with his brother, he was divorced in June 1997, and 
that he had a five year old son who lived with his ex-wife.  
He had been unemployed for three weeks and reportedly lost 
his job due to excessive quality problems on his shift.  
Psychological testing in the form of the Minnesota 
Multiphasic Personality Inventory-II and the Millon Clinical 
Multi-Axial Inventory-II was performed.  During the 
interview, the veteran was alert, fully oriented, 
cooperative, and neatly groomed.  His mood was both anxious 
and moderately depressed.  His affect was appropriate to his 
mood.  He denied auditory hallucinations although he did say 
that occasionally he had seen something "shooting by the 
corner of my eye."  His appetite had decreased in recent 
weeks.  He had considered suicide from time to time.  His 
memory and concentration appeared to be intact and his 
insight and judgment may be mildly impaired in that he was 
not aware of how his drinking was impacting both his 
depression and his inability to think.  On diagnostic 
testing, he admitted to having some bizarre sensory 
experiences.  The veteran was diagnosed with adjustment 
disorder probably due to tinnitus, alcohol and drug abuse, 
and cluster B personality traits.  The GAF score assigned was 
55 which was explained as moderate symptoms, moderate 
industrial and social impairment.  

At a February 1999 VA examination, the veteran reported that 
he had lost his job in June 1998 because of confusion which 
he blamed on tinnitus.  He stated that he had several female 
friends with whom he talks on a regular basis.  At the 
interview the veteran was neatly dressed with good hygiene 
and grooming.  His behavior and rate and tone of speech were 
good as was his eye contact.  He was no longer living with 
his brother but was unable or unwilling to state why.  Mental 
status examination revealed that he was fully oriented and 
able to maintain attention and concentration throughout the 
interview.  His mood was depressed, anxious with mood 
congruent affect.  His memory was judged to be adequate for 
immediate, short term, recent and remote recall.  His thought 
processes were logical and coherent and content was goal 
directed.  He denied any suicidal or homicidal ideations; no 
delusional material or perceptual abnormalities were 
elicited.  Abstract ability was judged to be adequate.   The 
examiner noted that personality variables add further 
difficulties to the veteran's functioning, both socially and 
occupationally.  The diagnoses included adjustment disorder 
with mixed anxiety and depressive mood, secondary to 
tinnitus; alcohol abuse; and personality disorder not 
otherwise specified with avoidant and dependent traits.  A 
GAF score of 50 was assigned. 

In his May 1999 notice of disagreement, the veteran states 
that he has panic attacks daily, impairment of short and long 
term memory, impaired judgment and difficulty in establishing 
and maintaining effective work and social relationships.  In 
his June 1999 substantive appeal he states that while he 
could concentrate at his examination, he can only concentrate 
for short periods of time.  

At a December 1999 VA examination, the veteran reported 
crying spells and a hopeless mood.  He stated that he had a 
past suicidal gesture by putting a rope around his neck and 
tightening it, but he let go when he was about to pass out 
and had changed his mind.  The report does not make clear 
when this alleged incident occurred.  The veteran was living 
alone and had been unemployed since September 1999.  He 
stated that he had been fired from a job in 1997, as well as 
other jobs, for poor performance which he attributed to 
difficulty concentrating secondary to tinnitus and ear pain.  
Mental status examination revealed the veteran to be alert 
and oriented times four.  He was pleasant and cooperative, 
and grooming and hygiene were good.  Eye contact was good.  
His mood was described as hopeless and his affect was 
constricted and appropriate to the content of the interview.  
He denied any hallucinations and did not appear to be 
responding to internal stimuli.  He denied suicidal and 
homicidal ideations, paranoia, or delusions.  His memory was 
intact for two out of three objects in five minutes.  Speech 
was regular rate and rhythm, goal directed, and without 
looseness of associations or flight of ideas.  Insight and 
judgment both appeared good.  The diagnoses included 
adjustment disorder with depressed mood, chronic, secondary 
to tinnitus; and personality disorder, not otherwise 
specified by history.  A GAF score of 60 was assigned.  The 
examiner noted that the veteran appeared to suffer from 
moderate to severe impairment in social and occupational 
functioning.  The veteran attributed his inability to obtain 
a job to his difficulty carrying out his duties secondary to 
his chronic ear problems.  

In a February 2000 addendum to the December 1999 VA 
examination report, the examiner stated that the veteran 
reported distractibility, decreased concentration, and 
decreased sleep which appear related to his diagnosis of 
adjustment disorder with depressed mood secondary to 
tinnitus.  It was again noted that the presence of a 
personality disorder added further difficulties to the 
veteran's functioning, both socially and occupationally.  His 
level of functioning, described by the examiner as moderate 
to severe impairment in social and occupational functioning, 
was unchanged from the assessment during his February 1999 
evaluation.  

In a February 2000 statement the veteran reported seeing 
things that were not there, not seeing things that were 
there, and occasionally hearing voices.   

According to an August 2000 VA psychiatry note, the veteran 
was living by himself at that time.  Mental status 
examination revealed the veteran to be fully alert and 
oriented, cognition grossly intact, and no evidence of 
psychosis.  The veteran reported some suicidal ideations in 
the past with no current suicidal or homicidal ideations, 
intentions or plans.  The assessment was dysthymic disorder 
and panic attacks with agoraphobia.  A GAF score of 55 was 
assigned.  

In March 2002, the veteran was given a comprehensive mental 
status evaluation in connection with a claim for disability 
benefits from the Social Security Administration.  He 
reported losing his job in December 2001 due to some poor 
decisions.  His brother was living with him.  He reported 
that he had had a girlfriend but she said he did not pay 
attention to her like he should.  He reported no problems 
getting along with people, but did say that he preferred to 
be by himself.  The veteran was observed to possess basic 
social skills which allow interactions with others.  

On mental status examination the veteran exhibited 
appropriate social behavior and was attentive, alert, 
responsive and cooperative.  He was oriented in all spheres.  
There were no prolonged response latencies, eye contact was 
appropriate and the examiner's questions were never repeated.  
The veteran expressed himself in a relevant, rational, 
coherent, goal-directed manner and there was no pressure, 
mumbling, or slurring of speech.  He was able to perform 
mathematical calculations and able to relate information from 
remote and recent memory.  No anxiety was manifest and he did 
not appear markedly depressed.  He was somewhat subdued and 
affect was generally appropriate to the situation.  He denied 
suicidal gestures.  According to the examiner, the veteran 
was not psychotic.  The diagnosis was depressive disorder, 
not otherwise specified.  A personality disorder was not 
diagnosed.  The examiner specifically stated that the veteran 
appeared to be functioning satisfactorily at the present time 
and that depressive symptoms did not appear to be severe or 
impairing.  It was again noted that the veteran was observed 
to possess basic communication and social skills which allow 
interaction with others.  His concentration and attention 
were judged to be quite adequate and he was able to follow 
directions without any apparent difficulty.  
 
In July 2002, the veteran reported being less withdrawn and 
having fewer crying spells.  He denied a history of suicide 
attempts, but did report assaulting a homeless person when 
asked for money several times.  It is unclear from the 
treatment record when this assault took place.  The veteran 
reported losing his job in December 2001 due to his cervical 
spine problems.  Mental status examination revealed the 
veteran to be alert and oriented times four.  Grooming and 
hygiene were good, as was eye contact.  Speech was goal 
directed.  Mood was "nervous but less depressed" and affect 
constricted.  The veteran denied auditory/visual 
hallucinations, suicidal/homicidal ideations, paranoia, and 
delusions.  Anhedonia was noted.  The initial impression was 
dysthymia and major depression, recurrent, without psychotic 
features.  The GAF score assigned was 55.  

In September 2002 the veteran reported for another VA 
psychiatric evaluation.  At the examination the veteran was 
neatly dressed, and hygiene and grooming appeared good.  He 
was cooperative and appropriately responded to questions and 
spontaneously offered relevant conversation.  Attention and 
concentration appeared adequate for the interview.  The 
veteran reported maintaining contact with his siblings and 
regularly seeing his siblings in his local area.  He did 
state that he got along with his siblings and described them 
as being like his babysitters; keeping a check on him.  He 
shared household chores with his aunt at times.  He had a 
girlfriend, but the future of the relationship was uncertain.  
He had other friends as well but did not maintain much 
contact with them.  He enjoyed driving and reported that his 
aunt or brother usually go along with him just to ride 
around.  He stated he had thought of suicide off and on over 
the years but made no serious gestures or attempts.  

The veteran reported being fired from his last job in 
December 2001 because he was negligent on some paperwork.  
The examiner noted that the veteran had previously reported 
having to quit his job in December 2001 due to his cervical 
spine problems.  While the veteran reported that "the fog in 
my brain has gotten worse" in terms of concentration; the 
examiner noted that earlier in the interview the veteran had 
said (seemingly conversely) that the Zoloft had helped him to 
think "more clearly."  Likewise, at the examination the 
veteran reported that he cries more and does not socialize as 
much; yet at a recent mental health clinic visit he reported 
"fewer crying spells" and being "less withdrawn."  The 
veteran stated that his symptoms were worse since his 
December 1999 VA evaluation.  

Mental status examination revealed the veteran to be alert 
and fully oriented.  His speech was delivered in a moderate 
tone and pace; and the content of his speech was logical and 
goal-directed.  No delusional material was elicited.  He was 
able to provide background and history information as 
requested; and memory appeared grossly intact within the 
interview setting.  Insight seemed fair and judgment appeared 
good.  Mood was described as sad; affect was constricted but 
appropriate.  When asked about hallucinations, the veteran 
described occasionally seeing movement out of the corner of 
his eye but with no clear visual content.  He said that he 
occasionally talks to himself which he initially described as 
"like hindsight," just talking things out loud to himself 
as he thinks through situations and how he might have handled 
them differently.  He later said that for several years now 
he occasionally hears a man's voice as though outside of 
himself, initially only "one word like 'chair' or 'tree'" 
but more recently "complete sentences like 'look at the 
book.'"  He was not able to be more specific in describing 
theses "voices," but he did deny any history of command 
hallucinations to harm himself or others.  The veteran 
reported discussing these "voices" with medical providers 
in recent years; however the examiner noted that such was not 
shown in VA mental health clinic records since 2000 and the 
veteran had in fact denied hallucinations and was judged to 
be "without psychotic features" as recently as July 2002.  
At the November 2002 evaluation the veteran showed no 
evidence to suggest that he was responding to internal 
stimuli, and did not describe any obsessions, compulsions, or 
panic symptoms.  

The diagnoses included major depressive disorder, recurrent; 
dysthymic disorder; and personality disorder not otherwise 
specified, by history.  A GAF score of 55 was assigned.  The 
examiner noted that the veteran's functioning over the years 
appears to have been impacted both by his depressive disorder 
as well as by his physical condition; and additional 
complicating factors likely have been his history of alcohol 
use and his history of a personality disorder.  Regarding 
employment, it was noted that the veteran was unemployed 
since December 2001 and self-reported being unable to work 
due to his depressive disorder, tinnitus, medications, and 
nonservice-connected medical problems.  No statements could 
be located by the examiner from any of the examining/treating 
mental health providers in recent years to indicate that from 
a psychiatric standpoint the veteran was deemed unemployable.  
Regarding, social functioning the veteran continued to 
maintain involvement with family and to some extent within 
his community.  The examiner felt that the currently 
described level of functioning did not appear to be 
appreciably changed from that described in the December 1999 
rating examination.  Social and occupational functioning was 
noted to be moderately to seriously impaired by psychiatric 
conditions.  

In a statement in response to the September 2002 VA 
psychiatric evaluation report, which appears to have been 
submitted in February 2003, the veteran reported that his 
daily living was dependent on family.  He also reported 
difficulty with conversation due to confusion in his head.  
He relayed that he still has thoughts of suicide.  Regarding 
not reporting suicidal thoughts, the veteran stated that "I 
lied to keep from being admitted at the [VA] because there 
you are just a file number."  

In October 2002 the veteran was found to be disabled by SSA.  
The primary diagnosis was cervical myelopathy and the 
secondary diagnosis affective/mood disorders.  

In November 2002 the veteran again reported at a VA 
psychiatry appointment that he had anhedonia and crying 
spells with a depressed mood.  Affect was constricted.  Eye 
contact, grooming and hygiene were good.  There were no 
suicidal or homicidal ideations.  The impression was 
dysthymia and major depression without psychotic features and 
a GAF score of 50 was assigned.  Similar diagnoses were 
rendered in January, March, July, August and October 2003.  
In these reports, major depression was noted to be recurrent 
and panic disorder/attacks were also diagnosed (except for 
the January report).  The GAF score remained at 50.  During 
this time, eye contact, grooming and hygiene were reported as 
good and the veteran had no homicidal or suicidal ideation.  
Anhedonia was reported.  Mood varied from depressed to 
euthymic.  In January 2004 the diagnoses only included 
dysthymia and panic disorder without agoraphobia.   

At an April 2004 VA psychiatric appointment, the veteran 
reported being less withdrawn and more likely to leave the 
house if invited.  He was still having 2 to 3 brief panic 
attacks per day.  Sleep varied.  Affect was constricted.  
Mood mildly depressed.  Eye contact was good as was grooming 
and hygiene.  There were no suicidal or homicidal ideations 
and only occasional crying spells were reported.  The 
diagnoses included dysthymia and panic disorder without 
agoraphobia.  A GAF score of 50 was assigned.  Treatment 
notes from June and September 2004 provide the same diagnosis 
and GAF score.  In June 2004 the veteran stated that he felt 
he was going backwards instead of forward.  He was living 
with his sister at the time and was having 2 to 3 panic 
attacks per week.  Affect was constricted and there were no 
suicidal or homicidal ideations.  In September 2004 he did 
not have any suicidal or homicidal ideations, crying spells 
(although he felt like crying at times but did not), or 
audio/visual hallucinations.  In November 2004 it was felt 
that the veteran had dysthymia as well as panic disorder with 
agoraphobia.  The GAF score assigned was still 50.  The 
veteran reported panic attacks daily and affect was still 
constricted.  He did not have suicidal or homicidal ideations 
and his speech had a normal rate and tone.  In December 2004 
the GAF score was raised to 55 and it was noted that he 
improved since the last visit.  Panic attacks had decreased 
to 2 per week and were described as mild.  Affect was 
euthymic, there were no suicidal or homicidal ideations, and 
speech was goal-directed with normal rate and tone.  

The VA outpatient records document that the veteran 
participated in stress reduction group therapy from June to 
August 2004 and from September to December 2004.  The 
veteran's mood was reportedly euthymic at several group 
sessions.  

Treatment records from June, July and September 2005 also 
record GAF scores of 55.  Dysthymia and panic disorder with 
agoraphobia were assessed on each occasion.  Affect was 
euthymic in June 2005 and eye contact, grooming and hygiene 
were good.  The veteran did not have suicidal or homicidal 
ideations or crying spells.  Panic attacks had reportedly 
increased in July 2005 and sleep decreased.  Mood was 
anxious/depressed and affect constricted.  Speech was normal 
rate and tone and the veteran did not have suicidal or 
homicidal ideations.  Affect was again euthymic in September 
2005 

Law & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See id.; 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is 
known as "staged" ratings.  

The veteran's service-connected adjustment disorder is 
evaluated under DC 9440.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9440, the criteria and 
evaluations are as follows, in relevant parts:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name - 100 percent.

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a) (2008).  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that there is reason to doubt the 
credibility of the veteran's statements.  First, when the 
veteran was hospitalized around the time he filed his initial 
claim, it was thought by medical professionals that he was 
malingering for the purpose of receiving compensation and 
that he was being manipulative.  Second, on psychiatric 
testing in February 1999 it was indicated that the veteran 
was over reporting his symptoms.  The examiner felt this may 
have been a cry for help.  Regardless of the nature of the 
exaggeration, the symptoms were still thought to be 
exaggerated.  

Third, the veteran has given conflicting reports.  For 
example, in his December 2001 SSA Disability Report he stated 
that he lost his job in December 2001 because he was unable 
to perform daily functions.  He explained that he was 
continuously bumping into things, tripping over things, and 
dropping things, and that he could not maintain balance and 
muscle control.  In July 2002 he again reported losing his 
job due to physical problems.  This time he told a VA 
psychiatrist that he lost his job due to cervical spine 
problems.  However, at a March 2002 examination in connection 
with obtaining SSA disability benefits, the veteran told the 
examiner that he lost his job in December 2001 due to some 
poor decisions.  He had given a questionable refund to a 
customer and gave another employee his password.  These 
conflicting accounts raise suspicion as to the veracity of 
the veteran's statements.  Moreover, in September 2002 a VA 
examiner pointed out other seemingly inconsistent statements.  
The examiner stated that while the veteran reported that 
"the fog in my brain has gotten worse" in terms of 
concentration, earlier in the interview the veteran had said 
(seemingly conversely) that the Zoloft had helped him to 
think "more clearly."  Likewise, at the examination the 
veteran reported that he cries more and does not socialize as 
much; yet at a recent mental health clinic visit he reported 
"fewer crying spells" and being "less withdrawn."  Fourth, 
and most importantly, in a statement in response to the 
September 2002 VA psychiatric evaluation report the veteran 
admitted lying to VA medical professionals in the past.   

It is important to note that the Board is not finding that 
the veteran's inaccurate statements were made with malicious 
intent.  Indeed, the intent or motivation behind the 
inconsistent and inaccurate statements is irrelevant.  What 
is important is that not all of the statements made by the 
veteran can be taken as fact as there are indications that 
for whatever reason some of his statements are not accurate.  
Affording lower credibility to the veteran's statements in a 
case involving the disability rating for a mental disorder 
complicates the case in that many of the criteria for 
assigning a rating are essentially based on the veteran's 
subjective reports.  

The veteran's claim is further complicated by the fact that 
during the relevant period the veteran has been diagnosed 
with a personality disorder and alcohol abuse, which are not 
service connected.  It is reasonable to assume that these 
disorders have affected the GAF scores assigned by various 
medical professionals.  The Board is aware that when it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  As no medical professional has separated the effects 
of the veteran's nonservice- and service-connected disorders, 
and there is no indication that this could be done, all of 
the veteran's symptomatology is considered as a result of his 
service-connected disorder.  

The Board's discussion will focus primarily on the evidence 
pertaining to the time period in question, November 22, 1996 
to July 13, 2005.  The Board recognizes that in more recent 
treatment reports (outside of the above period) the veteran 
may have reported symptoms that he now says were occurring 
during the relevant period.  In light of the veteran's 
lowered credibility, the Board finds historical statements of 
symptoms to have lower probative value than the statements 
made during the actual treatment and evaluation for the 
relevant period.  The Board is well aware that both treatment 
records before and after the relevant period were created 
based on the veteran's statements; however, the Board is 
giving more weight to the statements about recent symptoms 
made in connection with treatment than reports of past 
symptoms in later reports.  

Prior to July 13, 2005, adjustment disorder was primarily 
manifested by frequent panic episodes and depression, 
constricted affect, hopeless mood, anxiety, anhedonia, 
decreased sleep, agoraphobia, occasional crying episodes, and 
infrequent suicidal ideation.  Medical professionals reported 
the veteran's social and occupational functioning as 
moderately to severely impaired and assigned GAF scores 
representative of such disability.  As noted by the Court, 
the veteran had symptoms such as constricted affect, 
disturbances of motivation and mood, impaired insight and 
judgment and difficulty maintaining effective work and social 
relationships.  Medical evidence consistently showed that the 
veteran had a depressed and hopeless mood and suffered from 
anhedonia, that he lived alone for much of the rating period, 
and that he had difficulty maintaining employment, at least 
in part, as a result of his psychiatric disability.  The 
Board is of the opinion, given the guidance of the Court in 
this case, that these symptoms in combination with the other 
symptoms associated with the veteran's adjustment disorder 
are productive of occupational and social impairment with 
reduced reliability and productivity.  As such, a 50 percent 
disability rating for adjustment disorder, but no more, is 
warranted prior to July 13, 2005.  See 38 C.F.R. § 4.130, DC 
9440.    

A disability evaluation in excess of 50 percent is not 
warranted for adjustment disorder prior to July 13, 2005.  
For a schedular evaluation higher than 50 percent, the 
veteran's overall disability picture would need to more 
nearly approximate the criteria for a 70 percent rating; that 
is, occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment 
thinking or mood than the criteria for a 50 percent rating; 
that is, occupational and social impairment with reduced 
reliability and productivity.  See 38 C.F.R. § 4.130, DC 
9440; see also 38 C.F.R. § 4.7.  

Examples given of symptoms that may show the level of 
impairment needed for a 70 percent evaluation are: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9440.

Considering the demonstrative symptoms, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; and neglect of personal 
appearance and hygiene are not shown.  In fact, the veteran 
has consistently been described as oriented to all spheres 
and as having good personal appearance and hygiene.  The 
veteran has denied obsessions.  He has often been described 
as pleasant and cooperative.  Descriptions of his speech and 
content indicate that speech is primarily regular rate and 
rhythm, goal directed, and without looseness of associations 
or flight of ideas.  As an example, in September 2002 it was 
noted that the veteran was cooperative and appropriately 
responded to questions and spontaneously offered relevant 
conversation.  Regarding impulse control, the veteran did 
report assaulting a homeless person at some point in time, 
but there is no indication that this happened during the 
relevant period or as a result of adjustment disorder.  
Importantly, no other instances of unprovoked irritability 
with periods of violence are shown during the extensive 
period in question.     

While the veteran certainly appears to have difficulty in his 
work and social relationships, an inability to establish and 
maintain effective relationships is not shown.  During the 
relevant period the veteran has at times lived with family 
members, had a girlfriend(s), had other friends, worked, and 
gone to school.  In October 1997 he reported going out to 
clubs on the weekends to dance and to try to get some spark 
back in his life.  At that time he was employed.  In March 
2002, he reported no problems getting along with people, but 
did say that he preferred to be by himself.  The examiner 
stated that the veteran was observed to possess basic social 
skills which allow interactions with others.  In September 
2002 the veteran stated that he enjoyed driving and reported 
that his aunt or brother usually go along with him just to 
ride around.  

By the veteran's report, his disability is certainly 
manifested by some difficulty in adapting to stressful 
circumstances; however, the level of difficulty is more 
reflective of a 50 percent rating than a 70 percent rating.  
Notably, no abnormal behavior has been noted in the numerous 
VA group treatment reports, the veteran was able to maintain 
employment until December 2001, and the veteran has 
participated effectively during multiple psychiatric 
evaluations.  

The veteran has reported suicidal ideation on occasion but 
has primarily denied any suicidal and homicidal ideation.  
This subject is best summarized by a notation from September 
2002, which indicates that the veteran stated that he had 
thought of suicide off and on over the years but made no 
serious gestures or attempts.  

During the relevant period the veteran has infrequently 
reported audio and visual hallucinations.  In 1997 he stated 
that occasionally he has seen something "shooting by the 
corner of my eye;" he denied auditory hallucinations.  At 
least one medical professional suggested the veteran might be 
seeing "floaters."  At a later examination in February 1999 
no delusional material or perceptual abnormalities were 
elicited.  In fact, the veteran denied any hallucinations and 
did not appear to be responding to internal stimuli.  When 
asked about hallucinations in September 2002, the veteran 
described occasionally seeing movement out of the corner of 
his eye but with no clear visual content.  He said that he 
occasionally talks to himself which he initially described as 
"like hindsight," just talking things out loud to himself 
as he thinks through situations and how he might have handled 
them differently.  Later in the interview he said that for 
several years now he occasionally hears a man's voice as 
though outside of himself, initially only "one word like 
'chair' or 'tree'" but more recently "complete sentences 
like 'look at the book.'"  He was not able to be more 
specific in describing these "voices," but he did deny any 
history of command hallucinations to harm himself or others.  
At the November 2002 evaluation the veteran showed no 
evidence to suggest that he was responding to internal 
stimuli.  The veteran has denied hallucinations on other 
occasions.  The self-reported incidents of audio and visual 
hallucinations are apparently infrequent and do not appear to 
have a significant effect on the veteran during the period 
for consideration.  The Board takes this opportunity to again 
note that some of the veteran's statements have been shown to 
be less than accurate and that the conflicting reports 
regarding hallucinations render these self-reports of 
questionable validity.  

Panic episodes and depression are clearly documented, and 
appear to be frequent.  The veteran has reported panic 
episodes as frequently as multiple times a day.  However, it 
does not appear that panic and depression are near-
continuous.  There are numerous reports of less frequent 
panic episodes (less than daily) throughout the relevant 
period and the veteran's mood has been described as euthymic 
on many occasions.  Moreover, it is not shown that either 
panic or depression affects the veteran's ability to function 
independently, appropriately and effectively.  It has been 
noted that the veteran behaves appropriately at his 
examinations and is able to convey necessary information, 
such as the history of his disability.  The veteran also has 
lived alone for some time and while he reports his siblings 
act as "babysitters" at times, there is no indication that 
he cannot function independently.  Medical professionals have 
indicated that he can perform activities of daily living.  

The Board does not associate the level of frequency, 
severity, and duration of panic attacks, depression, suicidal 
ideation and difficulty with effective relationships and 
adapting to stressful circumstances reflected in the 
competent evidence, combined with the veteran's other 
symptoms attributable to adjustment disorder, as productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood.  The Board recognizes that the veteran was 
unemployed during some of the relevant period.  The veteran 
has given conflicting accounts of why he left his last job 
and it is not shown that his unemployment is as a direct 
result of adjustment disorder.  Evidence indicates that other 
physical problems have played a role in the veteran's 
unemployment.  The veteran's psychiatric disorders (including 
his personality disorder) certainly hamper his employment to 
some degree, and such is reflected in the 50 percent rating 
assigned.  As explained above, the veteran has also 
apparently had continuing interaction with his family 
throughout the relevant period and his judgment and thinking 
do not appear to be seriously impaired.  While the veteran 
has panic episodes and gets depressed, this is not shown to 
be productive of disability as contemplated in the higher 
70 percent disability rating.  

Medical professionals have primarily assigned the veteran GAF 
scores of 50 to 60.  There was a GAF score of 45 reported 
prior to the time period in question; there was also a GAF 
score of 75 reported prior to the time period in question 
(and closer in time to the rating period).  The relevant 
scores support a finding that the veteran warrants a 
50 percent evaluation for adjustment disorder, but no more.  
The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DSM-IV, 46-47.  
Although the GAF score does not fit neatly into the rating 
criteria, it is evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).

The GAF scores assigned to the veteran represent moderate to 
serious symptoms or functioning.  The assigned scores 
indicating serious symptoms or functioning are right on the 
cusp between serious and moderate symptoms or functioning.  
These scores are not in significant conflict with the 
assignment of a 50 percent disability rating for occupational 
and social impairment with reduced reliability and 
productivity.  Moreover, as discussed above the specific 
symptomatology (as opposed to the general numerical 
assessment scores assigned) do not reflect that a rating in 
excess of 50 percent is warranted.   

The Board finds that prior to July 13, 2005 the veteran's 
disability picture more nearly approximates the criteria for 
a 50 percent disability rating than for a 70 percent 
disability rating for adjustment disorder.  Accordingly, an 
evaluation for adjustment disorder in excess of 50 percent is 
denied.  See 38 C.F.R. § 4.7.  

Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation for the relevant time period, 
the Board finds that the preponderance of the evidence does 
not support his contentions, for all the reasons stated 
above.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against an 
initial evaluation in excess of 50 percent prior to July 13, 
2005 for adjustment disorder, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings.  During the relevant period, the competent evidence 
does not show fluctuation in the severity of adjustment 
disorder so that staged ratings would be appropriate.  For 
example, GAF scores have shown moderate to serious symptoms 
and/or functioning, if not better, throughout the appeal 
period. 

Extraschedular Consideration

The Board has considered whether a referral for 
extraschedular evaluation is warranted.  There is a three-
step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.  

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, many of the symptoms that 
the veteran describes and the findings made by the various 
mental health professionals are specifically noted in the 
criteria found in the rating schedule for adjustment 
disorders.  Notably, prior to July 13, 2005, adjustment 
disorder was primarily manifested by frequent panic episodes 
and depression, constricted affect, hopeless mood, anxiety, 
anhedonia, decreased sleep, agoraphobia, occasional crying 
episodes, and infrequent suicidal ideation.  The 
demonstrative symptoms listed in the general rating formula 
for mental disorders include panic attacks, depression, 
flattened affect, disturbances of motivation and mood, 
anxiety, chronic sleep impairment, suicidal ideation, and 
many other symptoms.  See 38 C.F.R. § 4.130, DC 9440.  
Moreover, the demonstrative symptoms are just that, examples, 
and the ultimate measure of the level of disability when 
rating mental disorders is occupational and social 
impairment.  None of the symptoms shown reasonably related to 
the veteran's adjustment disorder (including those not listed 
as primary manifestations during the appeal period) are so 
unique that they cannot be considered when measuring 
occupational and social impairment.  Simply put, the level of 
severity and symptomatology of the veteran's service-
connected disability are adequately contemplated by the 
general rating formula for mental disorders.  As the 
veteran's disability picture is adequately contemplated by 
the rating schedule, referral for extraschedular rating would 
not be appropriate at this time.    


ORDER

An evaluation of 50 percent, but no more, for adjustment 
disorder prior to July 13, 2005 is allowed; to this extent 
the appeal is granted subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


